REDMANN, Judge.
An ex-husband appeals from a judgment on his ex-wife’s “rule to distribute proceeds of sales” of community and separate property. The rule called for and the judgment performed a partial accounting and ordered distribution of funds from a savings and loan account.
La.C.C.P. 4605 requires the appointing of a notary public “to make the partition in accordance with law.”
Until such time as the notary’s work is completed and his proces verbal homologat-ed the ex-spouses are not entitled to any distribution of funds unless by consent of both.
The judgment appealed from is annulled and the matter is remanded for proceedings consistent with C.C.P. 4604 and following.